Citation Nr: 1210773	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-08 844	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for valvular heart disease with aortic insufficiency with recent stent placement, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (hereinafter referred to as "TDIU").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A hearing was scheduled for the Veteran in January 2012 before a Veterans Law Judge but the Veteran failed to attend the hearing.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Valvular heart disease with aortic insufficiency with recent stent placement is not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for valvular heart disease with aortic insufficiency with recent stent placement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.104 Diagnostic Code (DC) 7000 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in an August 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to a higher rating for residuals of his service connected heart disability, to include the pertinent rating criteria.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that as this letter was sent to the appellant prior to the October 2009 rating decision currently on appeal, the VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the present appeal involves the issue of a higher rating, the Board believes that the Dingess/Hartman analysis must be analogously applied.  In the instant case, the August 2009 letter gave notice of the types of evidence necessary to establish an effective date for a disability rating and a disability rating.  

At this point the Board acknowledges the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The August 2009 letter was in compliance with Vazquez-Flores, and included notification that the impact of his service connected heart disability on his "daily life" was for consideration, although the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes treatment records and examination reports that contain sufficient information to decide the issue adjudicated below; namely, the proper rating to be assigned for the Veteran's service connected heart disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  This evidence includes reports from a September 2009 VA examination that contain clinical findings relevant to the applicable rating criteria, and the findings form this examination were otherwise adequate to determine the proper rating for the service connected disability at issue.  The Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence necessary for the adjudication below has been identified by the claimant and for all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue adjudicated herein.  

Laws and Regulations/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The present appeal involves the Veteran's claim that the severity of his service-connected valvular heart disease with aortic insufficiency warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A rating in excess of the currently assigned 30 percent evaluation for the service connected valvular heart disease would require more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7000.  

Summarizing the pertinent evidence, the service treatment reports reflect clinical evidence of valvular heart disease with moderate aortic insufficiency, and service connection for this disability was granted by a March 1992 rating decision.  A 30 percent rating was assigned under DC 7000, and this rating has been continued until the present time, to include by way of a July 2004 rating decision.   

The clinical history includes reports from a November 2001 VA compensation examination that showed symptoms to include slight progressive shortness of breath and palpitations and a METs value of 7.  VA outpatient treatment reports do reflect treatment for chest pain, to include some dated in June 2001, August 2004, and June 2009.  Hospitalization in June 2009 noted that the Veteran required two vessel stenting that was performed by catheterization.  

At the September 2009 VA heart examination, the Veteran described symptoms to include angina, fatigue, and dizziness.  He indicated that after 15 to 20 minutes of activity, he had to stop to regain his breath.  The findings from the examination included no evidence of congestive heart failure.  An echocardiogram showed a normal ejection fraction to 65 percent and an estimated METs level of 7.  The Veteran was afforded another VA heart examination in January 2010 that resulted in the impression that the Veteran's coronary artery disease that required stenting was unrelated to his valvular heart disease.  

The clinical reports above do not reflect episodes of congestive heart failure, nor do they show that a workload less than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Left ventricular ejection fraction is shown to be 65 percent, not the 30 to 50 percent required for a rating in excess of 30 percent under DC 7000.  As such, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for valvular heart disease with aortic insufficiency with recent stent placement.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
In this decision, the Board has found that the clinical evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's service connected heart disability.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The Board has reviewed the entirety of the evidence of record, including the Veteran's statements and treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for an increased rating for the service connected valvular heart disease are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions.  Lay testimony is competent to describe certain cardiovascular symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability addressed above.  The Board accepts the Veteran's statements with regard to the matter he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of cardiovascular symptom severity and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected heart disability on the Veteran's occupational functioning.  These questions will be addressed in context with the discussion of the inferred claim for TDIU addressed in the remand section below.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms associated with the service connected heart disability fit squarely within the criteria found in DC 7000 for the disability at issue.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a rating in excess of 30 percent for valvular heart disease with aortic insufficiency with recent stent placement is not warranted.  The appeal is denied to this extent. 

REMAND

With respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran reported in his substantive appeal that he was "released from work because of my heart condition."  Accordingly and in light of the Court's decision in Rice, the Board finds that a claim for TDIU has been raised by the record.  In order to ensure due process, the RO will be directed to conduct the initial adjudication of this issue.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, the case is REMANDED for the following actions: 

1.  The RO should undertake any development deemed necessary with respect to the claim for TDIU, to include: 

	a) Sending proper notice pursuant to the VCAA.  

	b) Scheduling any necessary VA examination to 	determine whether the Veteran's service-	connected disability renders him unable to secure 	or follow substantially gainful occupation. 

2.  Thereafter, the RO should adjudicate the TDIU claim.  The Veteran and his representative should then be provided with a supplemental statement of the case addressing the TDIU issue and including notice of the applicable law and regulations pertaining to entitlement to TDIU.  The Veteran and his representative should be afforded the appropriate opportunity to respond to the supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


